DETAILED ACTION
Applicant’s election without traverse of Group I: Claims 1-21, drawn to an audio-collaboration system and an audio-based collaboration system for a team of users, in which a collaboration manager is configured to manage collaboration between groups of users in accordance with one or more control inputs selected by a user on a connector cluster UI element through a user-interface, classified in H04L65/403, is acknowledged.
Claims 1-21 are subject to examination and rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 21 are objected to because of the following informalities:  Claim 14 recites a limitation of “… control actions to to open or close …” which includes two to’s. Claim 21 recites a limitation of “… storing data data relating …” which includes two data’s.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frolovichev (US PGPub 2022/0159419).

Regarding claim 1, Frolovichev teaches an audio-based collaboration system (Frolovichev, see abstract, Systems, methods, and computer program products are provided for improving establishment and broadcasting of communication among mobile computing devices), comprising:
an application having a connect cluster controller configured to operate on a computing device accessed by a user (Frolovichev, see paragraph 0167, The specially purposed software code is associated with and takes the form of a mobile application and/or specially purposed application programming interfaces (APIs) associated with the mobile application and/or associated with an application server that works with the mobile application to execute functions described in this disclosure);
a connect cluster user-interface (UI) element coupled to the connect cluster controller (Frolovichev, see paragraph 0167, The user interfaces described herein have been specially designed to improve the speed of a user's navigation through the mobile application and to reduce the number of steps to reach desired data or functionality of the mobile application. For example, a user interface is provided to enable a user to efficiently switch from listening mode to conversation mode, and vice versa); and
a collaboration manager implemented on one or more processors and coupled to the application over a data network (Frolovichev, see paragraph 0129, The network system environment 100 may also include a plurality of data stores 106 communicatively coupled to each other and to the application server 104 and/or the application provisioning server 136 via the network 102, a mobile device 116, a non-mobile device 126, and an application provisioning server 136),
wherein the collaboration manager manages collaboration between groups of users (Frolovichev, see paragraph 0146, The content management system 218 may facilitate generation, modification, analysis, transmission, and/or presentation of content), and
wherein the application enables a user to control online audio collaboration between other users in a group including which conversation in the group of users the user wishes to participate in accordance with one or more control inputs selected by the user on the connect cluster UI element through a user-interface (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Regarding claim 2, Frolovichev teaches wherein the connect cluster UI element includes a cluster of selectable regions, each selectable region corresponds to a respective user in the group of users (Frolovichev, see paragraph 0171, When the user selects the avatar/persona/emoji icon 310, a configuration screen may be presented as shown in FIG. 6).

Regarding claim 3, Frolovichev teaches wherein the connect cluster UI element further comprises dynamically selectable UI elements configured to display status or initiate control actions relating to the managed audio streams between users (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Regarding claim 4, Frolovichev teaches wherein the connect cluster controller initiates a control action relating to audio conversation within the group of users in response to one or more user control inputs at the respective selectable region (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Regarding claim 5, Frolovichev teaches wherein the control action includes one or more of starting a conversation, joining a conversation, or adding to the conversation (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Regarding claim 6, Frolovichev teaches wherein the control action includes one or more of making a conversation private or leaving a conversation (Frolovichev, see paragraph 0326, the button 23803, 23805 might turn into an option to leave or pause the audio conversation).

Regarding claim 7, Frolovichev teaches wherein the control action includes one or more of muting a conversation, changing a user volume, muting a background conversation, or changing a background conversation volume (Frolovichev, see paragraph 0186, A speaker may mute himself/herself during a conversation as indicated by the mute icon 2601 in FIG. 26, the mute icon 8101 in FIG. 81, or the mute icon 8901 in FIG. 89. Additionally or alternatively, a listener may mute a conversation while listening to a talk as indicated by a “muted” icon 10001 in FIG. 100. Alternatively, a listener may mute selected speakers in a conversation).

Regarding claim 8, Frolovichev teaches wherein the control action includes opening or closing a conversation (Frolovichev, see paragraph 0200, a user may schedule a talk for a later time with a follower(s), a following user(s), or speaker(s) of a live talk).

Regarding claim 9, Frolovichev teaches wherein the connect cluster UI element includes a graphical indication of a door in either an open or closed configuration to represent an open or closed door respectively such that a user having an open door or by default may overhear other conversations and receive an associated audio stream or a user having a closed door may not overhear other conversations and not receive an associated audio stream unless a knock input is answered affirmatively (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Regarding claim 10, Frolovichev teaches wherein the cluster of selectable regions comprises a circular grouping of selectable regions about a central point, and each selectable region further comprises a circular shape (Frolovichev, see paragraph 0171, When the user selects the avatar/persona/emoji icon 310, a configuration screen may be presented as shown in FIG. 6).

Regarding claim 11, Frolovichev teaches wherein the group of users comprise a predetermined team of users, and the connect cluster controller initiates a control action relating to audio conversation within the team of users in response to one or more user control inputs at the respective selectable region (Frolovichev, see paragraph 0171, When the user selects the avatar/persona/emoji icon 310, a configuration screen may be presented as shown in FIG. 6).

Regarding claim 12, Frolovichev teaches wherein the connect cluster UI element further includes a control region at the central point that enables a user to input a control action (Frolovichev, see paragraph 0171, When the user selects the avatar/persona/emoji icon 310, a configuration screen may be presented as shown in FIG. 6).

Regarding claim 13, Frolovichev teaches wherein the connect cluster controller further enables a user to move the connect cluster UI element within a display view (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Regarding claim 14, Frolovichev teaches wherein the connect cluster controller further enables a user to select a menu of settings or input hotkey commands, and wherein the menu of settings include control actions to open or close a door to an audio conversation within the group of users, to set device or audio options, and the hotkey commands include control actions to to open or close a door to an audio conversation within the group of users, connect with a teammate, or end a conversation (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Regarding claim 15, Frolovichev teaches wherein the connect cluster controller sends a control signal representative of the control action to the collaboration manager, and the collaboration manager manages the audio conversation within the group of users according to the received control action (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Regarding claim 16, Frolovichev teaches wherein the control action includes one or more of starting a conversation, joining a conversation, or adding to the conversation, and the collaboration manager initiates audio stream connections within the group of users to start the conversation, join the conversation, or add to the conversation in accordance with the respective control action and users identified based on user inputs at the connect cluster user-interface (UI) element (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Regarding claim 17, Frolovichev teaches wherein the control action includes one or more of making a conversation private or leaving a conversation, and the collaboration manager initiates or manages audio stream connections within the group of users to make a conversation private between users or have a user leave a conversation in accordance with the respective control action and users identified based on user inputs at the connect cluster user-interface (UD) element (Frolovichev, see paragraph 0326, the button 23803, 23805 might turn into an option to leave or pause the audio conversation).

Regarding claim 18, Frolovichev teaches wherein the control action includes one or more of one or more of muting a conversation, changing a user volume, muting a background conversation, or changing a background conversation volume, and the collaboration manager manages audio stream connections within the group of users in accordance with the respective control action and users identified based on user inputs at the connect cluster user-interface (UI) element (Frolovichev, see paragraph 0186, A speaker may mute himself/herself during a conversation as indicated by the mute icon 2601 in FIG. 26, the mute icon 8101 in FIG. 81, or the mute icon 8901 in FIG. 89. Additionally or alternatively, a listener may mute a conversation while listening to a talk as indicated by a “muted” icon 10001 in FIG. 100. Alternatively, a listener may mute selected speakers in a conversation).

Regarding claim 19, Frolovichev teaches wherein the control action includes one or more of one or more of opening or closing a conversation, and the collaboration manager manages audio stream connections within the group of users in accordance with the respective control action and users identified based on user inputs at the connect cluster user-interface (UI) element (Frolovichev, see paragraph 0167, The present disclosure provides an improved computer system environment, including associated hardware and software, for social networking and/or optimizing duration (e.g., speaking time) and quality/content of social networking conversations or talks among users and/or optimizing listening time associated the social networking conversations).

Regarding claim 20, Frolovichev teaches wherein the application further comprises a connection manager coupled to the connect cluster controller and configured to control connections between one or more remote computing devices for audio streams corresponding to a conversation in which the user participates (Frolovichev, see paragraph 0167, The present disclosure provides an improved computer system environment, including associated hardware and software, for social networking and/or optimizing duration (e.g., speaking time) and quality/content of social networking conversations or talks among users and/or optimizing listening time associated the social networking conversations).

Regarding claim 21, Frolovichev teaches an audio-based collaboration system for a team of users (Frolovichev, see abstract, Systems, methods, and computer program products are provided for improving establishment and broadcasting of communication among mobile computing devices) comprising:
a collaboration manager implemented on one or more processors and configured to communicate with remote applications over a data network (Frolovichev, see paragraph 0129, The network system environment 100 may also include a plurality of data stores 106 communicatively coupled to each other and to the application server 104 and/or the application provisioning server 136 via the network 102, a mobile device 116, a non-mobile device 126, and an application provisioning server 136); and
a database coupled to the collaboration manager for storing data data relating to the online audio collaboration managed by collaboration manager (Frolovichev, see paragraph 0154, the memory system 110 may include subunits such as an operating system 202, an application programming interface 204, an application data 206, and a content storage 208. Each of the aforementioned subunits of the memory system 110 may be communicatively and/or otherwise operably coupled with each other and other units and/or subunits of the application server 104);
wherein the collaboration manager is configured to manage collaboration between groups of users in a team (Frolovichev, see paragraph 0146, The content management system 218 may facilitate generation, modification, analysis, transmission, and/or presentation of content), and to communicate with a remote application configured to enable a user to control online audio collaboration between other users in the group including which conversation in the group of users the user wishes to participate in accordance with one or more control inputs selected by the user on a connect cluster UI element through a user-interface (Frolovichev, see paragraphs 0192, The user may toggle between the conversation mode 312 and listening mode 314. In some embodiments, the conversation mode 312 and listening mode 314 icons are adjacent to each other. FIG. 73 shows an example screenshot of the user 6001 in a listening mode 7303 listening to a live conversation between speakers name09 7202 and name19 7301).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG G KIM whose telephone number is (571)270-0619. The examiner can normally be reached Mon-Fri @ 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R. Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG G KIM/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443